DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 16/417,093 originally filed on May 20, 2019. Claims 1, 10, and 19 are independent. Claims 1-20 are pending.

Drawings
Regarding FIG. 1, 37 CFR 1.84(a)(1), stated in part, normally requires black and white drawings. India ink, or its equivalent that secures solid black lines, must be used for drawings. In the present case, the drawings have very faint lines. Therefore, the failure to use solid black lines renders FIG. 1 from complying with 37 CFR 1.84(a)(1).
Regarding FIGS. 4-7, 37 CFR 1.84(m), stated in part, prefers the use of shading when parts are shown in perspective. In the present case, the drawings use dashed lines and shading in an otherwise non-perspective view that would not be of sufficient quality so that all details in the drawings are reproducible in the printed patent. Therefore, the use of shading in an otherwise non-perspective view prevents FIGS. 4-7 from complying with 37 CFR 1.84(m).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a method” (i.e. a process), claim 10 is directed to “a system” (i.e. a machine), and claim 18 is directed to “a non-transitory computer readable storage medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “evaluating and educating a user,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “performing an initial evaluation of the user to establish initial skills with respect to an object or an action; based on results of the evaluation, selecting a skill development plan for the user designed to improve the initial skills with respect to the object or the action; providing the object or the action to the user according to the skill development plan; determining that the user is perceiving the object or the action, the object or the action being associated with an identifier; ascertain the identifier associated with the object or the action; based on the identifier, activating an interactive session designed to improve the initial skills with respect to the object or the action; and performing a follow-up evaluation of the user to establish an improvement in at least one of the initial skills.” 
“collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “an AR-enabled user device” is claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “evaluating and educating a user,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., “an AR-enabled user device” is claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 2-9, 11-18, and 20 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-9, 11-18, and 20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claims 1, 10, and 19.
Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Corder (US 5,692,906) in view of Harrises et al. (hereinafter “Harrises,” US 2017/0206691).
Regarding claim 1, and substantially similar limitations in claims 10 and 19, Corder discloses a method for evaluating and educating a user, the method comprising: 
performing an initial evaluation of the user to establish initial skills with respect to an object or an action (Corder col. 7 lines 48-58, “A diagnostic test is administered to every student using the system,” the diagnostic test is an initial evaluation of the user); 
based on results of the evaluation, selecting a skill development plan for the user designed to improve the initial skills with respect to the object or the action (Corder col. 7 lines 48-58, “The test uses simple learning tasks and evaluation of each student's stimulus/response patterns to establish optimal cognitive learning modes. The teacher uses this information in combination with knowledge of the student's age and ability to determine lesson plans for the student. In the absence of a teacher, an alternative guideline based on the diagnostic test is used,” based on the results of the diagnostic test, lesson plans for the student are selected); 
…
providing the object or the action to the user according to the skill development plan (Corder Fig. 1 and col. 8 lines 29-59, “The methodology used in the present invention is based on combining the five independent CHANNELS OF LEARNING 114-122 and the components 104-112 of the computer based diagnostic system, see FIG. 1, into an almost unlimited number of cognitive strategies so as to provide an optimal strategy for remediating a deficiency in the communication skills of the student. The strategies are composed by the system using information stored about each student's learning capabilities and styles,” channels of learning and components are provided according to the student’s information); 
…, the object or the action being associated with an identifier (see Corder Fig. 1, showing objects ‘Tactile,’ ‘Seeing,’ ‘Hearing,’ etc., referenced by the application on computer 100); 
ascertain the identifier associated with the object or the action by the AR application (see Corder Fig. 1, showing objects ‘Tactile,’ ‘Seeing,’ ‘Hearing,’ etc., identified by the application on computer 100); 
based on the identifier, activating, via the AR application, an interactive session designed to improve the initial skills with respect to the object or the action (Corder col. 8 lines 29-59, “the learning channels by which computer 100 and student 102 interact… are the aural 114, the oral 116, the visual 118, the kinesthetic 120 (e.g., typing, writing, or hand signing), and tactile 122 (as when the unsighted learner uses electronic braille devices as a substitute for the visual channel of learning)… a preliminary evaluation of the student's skills is conducted using computer-generated stimuli… indicating the student's previous performance(s). A person might have a deficiency in one particular sensory or motor learning channel… one or more of the student's other learning channels become intertwined and form new ways of learning. In the process, weak channels become stronger through being involved… with the learning activity. Handicapped students deprived of one or more channels can still learn through compensatory mechanisms,” learning channels presented for improving the initial skills); and 
performing a follow-up evaluation of the user to establish an improvement in at least one of the initial skills (Corder col. 12 lines 10-25, “Performance data are collected and saved for later analysis. The software keeps track of such parameters as the student's name, the date and time of the test, how many times each key is pressed or each icon is clicked, how many times the student's response was correct, and similar data…The computer accumulates a data base of performance data pertinent to a teacher's understanding the special needs of the student. This compiled and saved performance data permits trend analysis. Trend analysis identifies improvement in the student's performance over time,” the student is evaluated and trends identify improvement in initial skills).
Corder does not explicitly teach providing, to the user, an augmented reality (AR) application for an AR-enabled user device; …determining that the user is perceiving the object or the action via the AR- enabled user device.
However, Harrises discloses providing, to the user, an augmented reality (AR) application for an AR-enabled user device; …determining that the user is perceiving the object or the action via the AR- enabled user device (Harrises [0818], “once a deficiency has been detected, the display system may be configured to assist the user with aligning their movements and improving their motor skills by providing visual targets. For example, the display system may be configured to train fine motor skills, e.g., playing a real or virtual piano, by displaying augmented reality content”).
Harrises is analogous to Corder, as both are drawn to the art of evaluating and educating users. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the 
Regarding claim 2, and substantially similar limitations in claims 11 and 20, Corder does not explicitly teach every limitation of that the initial evaluation includes identifying a disorder, the disorder including at least one of the following: an autism spectrum disorder, a speech disorder, and a mental disorder.
However, Harrises discloses that the initial evaluation includes identifying a disorder, the disorder including at least one of the following: an autism spectrum disorder, a speech disorder, and a mental disorder (Harrises [0513], “the display system 80 may be configured to "read" body language, and/or facial movements and expressions to provide a mental health analysis. For example, the display system may be configured to detect both facial expressions and body language to detect… gaze aversion by the user (particularly where gaze aversion was not observed previously) may indicate feelings of guilt, or may indicate another behavioral issues outside of the norm (e.g., shyness, Autism Spectrum Disorder, etc.)”).
Harrises is analogous to Corder, as both are drawn to the art of evaluating and educating users. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Corder, to include that the initial evaluation includes identifying a disorder, the disorder including at least one of the following: an autism spectrum disorder, a speech disorder, and a mental disorder, as taught by Harrises, in order to provide immersive content that is more compelling to users (Harrises [0371]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 3, and substantially similar limitations in claim 12, Corder in view of Harrises discloses that the interactive session includes: presenting a word; and displaying a plurality of further objects or actions related to the word (Corder col. 8 lines 1-28, “By clicking on the appropriate control icons at the bottom of the computer screen, he can, for instance, hear the sounds of the phonograms selected from the lesson set and shown on the screen, have the phonogram drawn in real-time, or have lines upon which the letter(s) of the phonogram are written or drawn (in proportion to how they would appear on ruled paper) drawn or removed. In each instance, the sound of the phonogram (or spelling word) is heard. Other icons may be selected as is appropriate, such as recording his pronunciation of the phonogram (or spelling word) and immediately being able to hear his voice from the computer upon clicking the screen button associated with this activity.”).
Regarding claim 7, and substantially similar limitations in claim 16, Corder in view of Harrises discloses that the interactive session includes: providing a test to the user; receiving a response from the user; based on the response, selectively providing additional objects, actions, or tests to reinforce the response (Corder col. 8 lines 29-59, “the learning channels by which computer 100 and student 102 interact… are the aural 114, the oral 116, the visual 118, the kinesthetic 120 (e.g., typing, writing, or hand signing), and tactile 122 (as when the unsighted learner uses electronic braille devices as a substitute for the visual channel of learning)… a preliminary evaluation of the student's skills is conducted using computer-generated stimuli… indicating the student's previous performance(s). A person might have a deficiency in one particular sensory or motor learning channel… one or more of the student's other learning channels become intertwined and form new ways of learning. In the process, weak channels become stronger through being involved… with the learning activity. Handicapped students deprived of one or more channels can still learn through compensatory mechanisms,” learning channels reinforce the response from the preliminary evaluation of skills).
Regarding claim 8, and substantially similar limitations in claim 17, Corder in view of Harrises discloses that the object or the action is associated with a card, a sticker, a sample representation, or a sound (see Corder Fig. 1, showing object ‘Hearing,’ associated with a sound; also Corder Fig. 7(a), depicting a flowchart of the auditory channel of learning, which shows objects and gives associated sounds).
Regarding claim 9, and substantially similar limitations in claim 18, Corder in view of Harrises discloses that the AR-enabled user device includes a smartphone or a tablet personal computer (Corder col. 10 lines 34-45, “The SYSTEM COMPONENT axis 304 shown in FIG. 3 includes the hardware components that facilitate the learning process described above. These components can include… touch-screen,… graphics tablet,… touch tablet”).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Corder in view of Harrises, and in further view of Blau-McCandliss et al. (hereinafter “Blau,” US 2020/0193975).
Regarding claim 4, and substantially similar limitations in claim 13, Corder in view of Harrises does not explicitly teach that the interactive session includes repeated pronunciations of a word by varying voices having different voice parameters, the voice parameters including one or more of a speed and a vocal range.
However, Blau discloses that the interactive session includes repeated pronunciations of a word by varying voices having different voice parameters, the voice parameters including one or more of a speed and a vocal range (Blau [0057], “enabling the user to quickly and conveniently experiment with several different pronunciation speeds for a word (e.g., by repeatedly pronouncing the word in response to repeated touch-and-drag inputs at different speeds), or any suitable combination thereof”).
Blau is analogous to Corder in view of Harrises, as both are drawn to the art of learning systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the .

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Corder in view of Harrises, and in further view of Tertitski et al. (hereinafter “Tertitski,” US 7,904,821).
Regarding claim 5, and substantially similar limitations in claim 14, Corder in view of Harrises does not explicitly teach every limitation of that the interactive session includes presenting buttons having varying parameters, the varying parameters including a shape, a color, a size, a font, and a location on a screen of the AR-enabled user device.
However, Tertitski discloses that the interactive session includes presenting buttons having varying parameters, the varying parameters including a shape, a color, a size, a font, and a location on a screen of the AR-enabled user device (Tertitski col. 1 lines 17-31, “Modern, sometimes called "configurable", GUIs allow the end-user to modify some GUI widget attributes: geometrical sizes, position, background color, and text font”).
Tertitski is analogous to Corder in view of Harrises, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Corder in view of Harrises, to include that the interactive session includes presenting buttons having varying parameters, the varying parameters including a shape, a color, a size, a font, and a location on a screen of the AR-enabled user device, as taught by Tertitski, because it applies known graphical user interface techniques to known AR-enabled user devices to yield .

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Corder in view of Harrises, and in further view of Preston et al. (hereinafter “Preston,” US 5,174,759).
Regarding claim 6, and substantially similar limitations in claim 15, Corder in view of Harrises does not explicitly teach every limitation of that the interactive session includes presenting, to the user via the AR-enabled user device, an animation designed to explain a meaning of the object or the action.
However, Preston discloses that the interactive session includes presenting, to the user via the AR-enabled user device, an animation designed to explain a meaning of the object or the action (Preston col. 10 lines 1-52, “Multiple animations may explain and depict multiple analyses of a single sentence. Accordingly, the student may choose, by touching a printed key space on the page, to hear the sentence pronounced as the animation depicts the letters building into words, to hear each sound pronounced and combined into each word, to have the sentence meaning explained, to have a single word defined as a dictionary, to have the grammer of the sentence analyzed, to have the sentence translated to another language, or to have the meaning of a paragraph explained and illustrated in action”).
Preston is analogous to Corder in view of Harrises, as both are drawn to the art of education systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Corder in view of Harrises, to include that the interactive session includes presenting, to the user via the AR-enabled user device, an animation designed to explain a meaning of the object or the action, as taught by Preston, in order to aid a student in learning words (Preston col. 9 line 55 through col. 10 line 52). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Javanbakht (US 2018/0068577) Augmented reality system and method for exposure therapy and motor skills training
Sarafzade et al. (US 2018/0158347) Educational proficiency development and assessment system
Lewis et al. (US 2020/0023157) Dynamic digital content delivery in a virtual environment
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SA/Examiner, Art Unit 3715                                                                                                                                                                                                        

/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715